Citation Nr: 1441664	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a bilateral foot disability to include arthritis and pes planus.

5.  Entitlement to a compensable rating for service-connected residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 and service in the National Guard from March 1983 to September 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a Travel Board hearing before the Board at the Chicago, Illinois, RO in May 2014.  The transcript of the hearing is of record. 

A review of the Virtual VA paperless claims processing system was conducted.

In addition, the Board notes that the record contains a VA-Form 9, which was received by the RO on November 28, 2005 for the claims of service connection for hypertension, diabetes mellitus type II, and cervical spondylosis.  The substantive appeal appears to have been untimely filed. There is no evidence of record that the Veteran was notified of the untimely filing. These issues are not currently before the Board, but the Veteran should be notified of his rights to appeal the issue of timeliness. 

The issues of entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for a bilateral foot disorder, and entitlement to a compensable rating for service-connected residuals of a left thumb injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's left elbow strain is related to a qualifying period of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of a left elbow injury characterized as left elbow strain have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The petition to reopen the claim of entitlement to service connection for a left elbow disability has been granted, as discussed below. Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Additionally, given the favorable disposition of the claim for service connection for a left elbow disability, the Board finds that all notification and development actions needed to fairly adjudicate these claims have also been accomplished.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability resulting from disease or injury incurred during active duty for training (ACDUTRA) or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  The presumptions of soundness and aggravation do not apply to periods of active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).

The Veteran was afforded a VA examination in October 2007.  The Veteran reported a constant dull ache in his left elbow as well as locking that occurred once a week.  The examiner diagnosed the Veteran with left elbow pain and noted a slight reduction in range of motion.  X-rays of the elbows were reported to be normal.  The examiner then opined that the Veteran's left elbow disability was as likely as not related to his in-service left hand crush injury.  However, this opinion is inadequate as pain alone, without an underlying disability, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Also, a bare conclusion, without supporting rationale, is not particularly probative in supporting the claim for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008

However, the record also contains a June 2006 private examiner's opinion in which the examiner noted that the Veteran injured his elbow while on active duty training with the National Guard in September 2000.  The private examiner then opined that the Veteran's left elbow arthritis was caused or exacerbated by the September 2000 injury.  The examiner noted that the Veteran had continued chronic symptoms following the September 2000 injury.  

In this regard, the Board notes that private medical records dated in October 2000 are generally supportive of the private examiner's opinion.  In October 2000 private medical records the Veteran reported the onset of left elbow pain while on active duty at BNOC (Basic Non-Commissioned Officer Course) on September 4, 2000.  The Veteran stated that he was performing some calisthenics warm up exercises when he developed left elbow pain; he denied any previous left elbow problems.  He apparently subsequently went to the emergency department in Louisiana where he had x-rays done which purportedly showed bone spurs and degenerative joint disease.  He was then released medically back to his home station and instructed to follow up with his primary care physician which he did.  Following examination, the diagnosis was left elbow strain/arthritis although it was noted that x-rays were not available for review and it is not clear that this examiner took x-rays of the elbow.  The Veteran continued to receive treatment for his left elbow including occupational therapy through November/December 2000.  He complained on left elbow pain again in July and August 2001 private medical records.  He was diagnosed as having left elbow tendonitis and continued on Celebrex and an exercise program.  The Veteran's May 2014 hearing testimony is consistent with this history and he has reported that he has continued to experience pain and difficulty with the left elbow since 2000.  

Based on its review of the entire record, the Board finds the competent and credible evidence to be at least in relative equipoise in showing that the Veteran's current left elbow disability characterized as left elbow strain is as likely as not due to the result of incidents consistent with the Veteran's service, including an injury during ACDUTRA or INACDUTRA while serving with the National Guard. 38 U.S.C.A. § 1154(a) (West 2002).  Although the Board notes that private records dated prior to the 2007 VA examination show a diagnosis of arthritis of the left elbow, there are no radiology reports showing the same and the October 2007 VA examination clearly indicated that x-rays of the left elbow were negative.  As such, service connection for residuals of a left elbow injury characterized as left elbow strain is warranted.



ORDER

Service connection for residuals of a left elbow injury, characterized as left elbow strain, is granted. 


REMAND

A December 1963 service treatment records note that the Veteran was struck in the head with a baseball bat and knocked unconscious.  The Veteran contends his problems with hearing loss and tinnitus could be related to this in-service injury.  A VA examination should be provided to determine if the Veteran's hearing loss and tinnitus could have resulted from the head injury during service. 

The Veteran's April 1961 entrance examination noted that he entered active duty service with pes planus.  A June 1961 service treatment record noted that the Veteran injured his right foot after dropping a fire extinguisher on his right great toe.  The October 2007 VA examiner failed to note this in-service injury.  The Veteran contends that the injury to his foot aggravated his pes planus and led to his current diagnosis of arthritis.  The October 2007 VA feet examination diagnosed the Veteran with degenerative joint disease of the tarsal bones and degenerative joint disease of the right metatarsal head, but failed to provide an etiological opinion with regard to these diagnoses.  

The Veteran is service-connected for residuals of a left thumb injury currently evaluated as noncompensable.  In the April 2008 rating decision, the RO relied on an October 2007 VA examination in assigning the Veteran's current evaluation.  At his May 2014 Board hearing, the Veteran asserted that his left thumb condition had increased in severity since the October 2007 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected residuals of a left thumb injury.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's hearing loss and tinnitus, in particular, whether the Veteran's hearing loss and tinnitus are related to a head trauma in service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the December 1963 in-service treatment record regarding a head injury.

c. All indicated tests and studies must be performed.

d. The examiner must provide an opinion as to whether the Veteran's hearing loss and tinnitus are due in whole or in part to the head trauma during active service.

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

f. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's hearing loss and/or tinnitus without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2.  Schedule the Veteran for a VA feet examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's bilateral foot disorder, in particular, whether the Veteran's pes planus was aggravated during active duty service and/or whether his degenerative joint disease of the tarsals is related to his active duty service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the June 1961 service treatment record where the Veteran injured his right foot.

c. All indicated tests and studies must be performed.

d. The examiner must provide an opinion as to whether the Veteran's current bilateral feet diagnoses are due in whole or in part to the Veteran's active duty service.

e. The examiner should also provide an opinion regarding whether the Veteran's pes planus was aggravated during active duty service. 

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's bilateral foot disability without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals of a left thumb injury.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


